Fetitioner’s probationary employment was terminated based on an “Unsatisfactory” rating (U-rating) on her year-end performance review. To the extent that petitioner challenges the termination, this claim is time-barred, since a petition to challenge the termination of probationary employment must be brought within four months of the effective date of termination, during which time the termination is deemed to become final and binding, and a petitioner’s pursuit of administrative remedies does not toll the four-month statute of limitations (see CPLR 217 [1]; Matter of Frasier v Board of Educ. of City School Dist. of City of N.Y., 71 NY2d 763, 767 [1988]; Matter of Strong v New York City Dept. of Educ., 62 AD3d 592 [2009], lv denied 14 NY3d 704 [2010]). Because the effective date of petitioner’s *471termination was July 15, 2005, her petition, filed September 10, 2008, was untimely. The reconsideration of the matter by respondent Chancellor’s committee did not amount to a “fresh look” at the merits so as to renew the running of the statute of limitations (Matter of Eldaghar v New York City Hous. Auth., 34 AD3d 326, 327 [2006], lv denied 8 NY3d 804 [2007]).
The proceeding, insofar as it challenges the U-rating, need not have been commenced within four months from the July 15, 2005 decision (see Matter of Andersen v Klein, 50 AD3d 296 [2008]). Contrary to respondents’ contention, petitioner did not fail to exhaust her administrative or contractual remedies so as to bar this claim, as the committee’s and the Chancellor’s review of the termination necessarily encompassed a review of the U-rating (see CPLR 7801 [1]; Watergate II Apts. v Buffalo Sewer Auth., 46 NY2d 52, 57 [1978]). Concur — Tom, J.P., Sweeny, Renwick, Freedman and Manzanet-Daniels, JJ.